— In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Huttner, J.), entered December 22, 1989, which, upon a jury verdict on the issue of liability, is in favor of the defendant and against him.
Ordered that the judgment is affirmed, with costs.
We reject the plaintiff’s contention that the trial court erred in granting the defendant’s motion for a bifurcated trial. As a general rule, issues of liability and damages in a negligence action represent distinct and severable issues which should be tried and determined separately (see, CPLR 603; Polimeni v Bubka, 161 AD2d 568; Parmar v Skinner, 154 AD2d 444). In order for the rule not to apply, the party opposing bifurcation *774must show that the nature of the injuries "has an important bearing” on the issue of liability (see, Polimeni v Bubka, supra; Parmar v Skinner, supra). Upon our review of the record we conclude that the evidence regarding the nature of the plaintiffs injuries was not probative in determining how the incident occurred.
With respect to the plaintiffs contention that the trial court erred in dismissing his claim for breach of express warranty at the close of the plaintiffs proof, any error was harmless in light of the jury’s finding that the defendant had not installed the alleged defective automobile part in the plaintiffs automobile.
We have considered the plaintiffs remaining contentions and find them to be either unpreserved for appellate review or without merit (see, LaMotta v City of New York, 130 AD2d 627; Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757). Mangano, P. J., Sullivan, Rosenblatt and O’Brien, JJ., concur.